MEMORANDUM **
A review of the record, the opening brief and the response to the order to show cause indicate that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard); see also United States v. Ortuno-Higare*252da, 450 F.3d 406 (9th Cir.2006) (holding that the district court has jurisdiction to revoke supervised release before the expiration of the supervised release term in the absence of a warrant or even if the warrant is defective).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.